Citation Nr: 0826045	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-10 660A	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs Medical Center in Tomah, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on June 23, 2004, at the Gundersen 
Lutheran Medical Center.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




FINDINGS OF FACT

1.  The veteran had active military service from July 1967 to 
July 1970.  

2.  The veteran appealed an August 2004 decision that denied 
payment or reimbursement for medical expenses incurred on 
June 23, 2004, at the Gundersen Lutheran Medical Center.

2.  On May 27, 2008, prior to the promulgation of a decision 
by the Board of Veterans' Appeals (Board), notification was 
received from the veteran, through his representative, that a 
withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter comes before the Board following a August 2004 
decision of the VA Medical Center in Tomah, Wisconsin.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


